DETAILED ACTION
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and the specieslet-7b-5p and SEQ ID NO: 9 in the reply filed on 9/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2022.
Claims 1-8 are examined herein as they read on the elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating endometriosis in a subject in need thereof comprising administering to the subject let-7b-5p miRNA or let-7b-5p mimic comprising SEQ ID NO: 9, does not reasonably provide enablement for preventing endometriosis in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
It should be made clear that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.  Although a working example is not required to enable an invention, the skilled artisan must be able to practice the claimed invention without undue experimentation. See also, MPEP §2164.02, which states in part: The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. 
In this case, the claims explicitly encompass preventing endometriosis in a subject.  Looking to the prior art for guidance, a search of the prior art did not identify any methods which utilized an activator of let-7 miRNA which could effectively prevent endometriosis in a subject.  In fact, no prior art was identified which taught effective prevention of endometriosis using any agent similar to the agents utilized in the instant claims.  The specification also does not provide any working example demonstrating prevention of endometriosis in a subject.  Therefore, given the lack of knowledge present in the prior art and the lack of guidance provided in the specification with respect to preventing endometriosis, further experimentation would be required. Considering that the additional experimentation would require de novo experimentation without a guarantee of success, and further considering that any positive results (i.e., successful prevention of endometriosis in a subject) would amount to a significant advancement in the state of the art, the additional experimentation required is considered undue.
Furthermore, in In re Vaeck, 947 F.2d 488,495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991), the Court ruled that a rejection under 35 U.S.C. 112, first paragraph for lack of enablement was appropriate given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims. Such is the case here where there is a relatively incomplete understanding in the biotechnological field involved, as described above, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims.  
Therefore, it is appropriate to reject the claims under 35 USC 112(a) for not being enabled to their full scope.  It is noted that amending the claims to, for example, a method of treating endometriosis in a subject in need thereof (i.e., remove “prevention” from the claims), would obviate this rejection.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
To satisfy the written description requirement, MPEP §2163 states, in part “…a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”   Moreover, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
The claims are drawn to a method of treating or preventing endometriosis in a subject comprising administering to the subject an effective amount of an activator of a let-7 miRNA (see claim 1), and explicitly encompass activators of let-7 miRNA that are any of: a nucleic acid, peptide, antibody, small molecule, antagonist, aptamer and peptidomimetic (see claim 5), wherein the nucleic acid can be any miRNA or miRNA mimic that is an activator a let miRNA (see claim 6).
Regarding small molecule activators of let-7 miRNA, the application discloses that the small molecules encompassed by the claims can be obtained using standard methods known to the skilled artisan (see paragraph [0081]).  Regarding nucleic acid activators of let-7 miRNA, the application indicates that the nucleic acid can be one that increases let-7 expression or activity or that mimics the activity of a let-7 miRNA and provides specific examples of nucleic acid that comprise or encode a let-7 nucleotide sequence that comprises any one of SEQ ID Nos: 1-9 (e.g., see [0072],  [0074], [0093]-[0094], [0111]).  The application also indicates that the nucleic acid can be an siRNA, antisense molecule, or CRISPR guide RNA, which activates one or more let-7 miRNAs, but does not provide any specific examples.  Regarding polypeptide activators, the application indicates that the polypeptide can activate let-7 miRNA by directly binding to, competing with, or acting as a transdominant negative mutant of a protein which inhibits or degrades let-7 miRNA, but does not provide any examples (e.g., see [0134]).  The application also indicates that the activator can be an antibody activator of let-7 miRNA (e.g., see [0154]), but does not provide any examples. Furthermore, a search of the prior art did not identify any peptide, antibody, small molecule, antagonist, aptamer and peptidomimetic activators of let-7 miRNA or any other nucleic acid activators of let-7 miRNA.
The limited disclosure of the application in view of the vast genus of activators of let-7 miRNA molecules encompassed by the claims does not adequately describe the entire genus of molecules  encompassed by the claims
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” Ex parte Kubin, 83 USPQ2d 1410, 1417 (Bd. Pat. App. & Int. 2007) citing University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016  (CA FC, 1991);  Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself.

The specification provides no description or guidance that would allow one of skill to identify the functional species of the recited structural genus without empirical determination.  Thus, one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of functional activators of let-7 miRNA that is required to practice any of the claimed methods. 
It is noted that limiting the claims to that which is described by the application (i.e., a nucleic acid that comprises or encodes a let-7 nucleotide of any one of SEQ ID Nos: 1-9) would obviated this rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0171715 (hereafter “Brown”).
The claims are drawn to a method of treating or preventing endometriosis in a subject comprising administering to the subject an effective amount of an activator of a let-7 miRNA (see claim 1), and explicitly indicate that the activator can be a let-7b mimic that comprises SEQ ID NO: 9 (see claim 8). It is noted that “preventing” encompasses treating a subject that does not have endometriosis such that the administration would prevent any future occurrence of endometriosis.
Brown teaches a introducing miRNA activity or function into cells using synthetic  nucleic acid molecules that simulate miRNAs and can be used for therapeutic applications (e.g., see abstract, [0004], [0059], [0218]).  Brown teaches that the miRNA can be let-7b (e.g., see [0050]), and the disease can be endometriosis (e.g., see [0285]), and teaches the mature sequence of let-7b as UGAGGUAGUAGGUUGUGUGGUU (see pages 45 and 46) which is identical to instant SEQ ID NO: 9.  It is noted that although Brown teaches endometriosis, the claims do not necessarily require that the subject has endometriosis, as indicated above.  Therefore, Brown anticipates the instant claims.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0029822 (hereafter “Saragovi”).
The claims are described in the rejection above.
Saragovi teaches a method of treating a disease associated with elevated expression level of a truncated TrkC or TrkB isoform by administering to a patient a therapeutic amount of a composition comprising a nucleic acid that hybridizes to a target sequence on truncated TrkC or TrkB (e.g., see abstract, [0005], claim 1), and teaches that that nucleic acid can be let-7b-5p (e.g., see [0035]). Saragovi also teaches the nucleotide sequence of let-7b-5p (UGAGGUAGUAGGUUGUGUGGUU, identified as SEQ ID NO: 14) which is identical to instant SEQ ID NO: 9 (e.g., see Table 3, [0320]). As indicated above, the claims do not necessarily require that the subject has endometriosis.  Therefore, Saragovi anticipates the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635